Exhibit 10.66

February 18, 2014

Dr. Andrew Pecora

100 First Street - Suite 301

Hackensack, New Jersey 07601

 

Re: Stock Option Modifications.

Dear Dr. Pecora:

This letter agreement will memorialize our understandings with respect to your
outstanding stock options following your amicable resignation from the Board of
Directors of Cancer Genetics, Inc., (the “Company”), effective as of
February 18, 2014.

As of today, you have the following stock options:

 

Number of options

   Issue Date    Exercise Price      Vested Options

15,000

   2.19/2009    $ 4.00       15,000

10,000

   10/10/2013    $ 15.39       0

12,000

   8/15/2010    $ 10.00       12,000

We agree that notwithstanding that the October 10, 2013 stock options are not
vested, we will deem them to be vested and exercisable upon your resignation. In
addition, notwithstanding any provisions of our equity compensation plans with
respect to expiration of options upon termination of service or any other
agreements between us, you may exercise all or any part of all three options at
any time on or prior to June 30, 2014, at which time all options shall expire.
You agree however, that you will not sell any of the shares of common stock of
the Company issuable upon the exercise of any such options until May 20, 2014
(or 48 hours after we report earnings for our first fiscal quarter of 2014, if
later).

We appreciate you service to the Company and wish you the best in all future
endeavors. By execution of this letter, please confirm that you are in agreement
with the foregoing and that you have reviewed the Form 8-K announcing your
departure from the Board and agree with its content.



--------------------------------------------------------------------------------

Very truly yours, /s/ Panna L. Sharma President and CEO

 

Agreed to and Accepted by: /s/ Andrew Pecora